DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a divisional of US App. No. 14/904,991 filed January 14, 2016, which is a 371 of PCT/US2014/045172 filed July 2, 2014, which claims priority to US provisional 61/856,308 filed July 19, 2013.
Claim Status
Claims Filing Date
September 30, 2022
Amended
1, 4, 5
New
11-13
Pending
1-13


	The applicant argues new claims 11-13 are supported by Figs. 11 and 12 (Remarks pg. 4 para. 1).
Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
Mitchell in view of (1) Lee ‘695, (2) Graham and Waag, and (3) optionally Lee ‘582 and Waag
	The applicant argues the rejection of Mitchell in view of Graham does not point to evidence establishing that the core of Mitchell would have not already sufficiently  broken up or dissolved utilizing the techniques of Mitchell (Remarks pg. 5 para. 3).
	The examiner respectfully disagrees. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. MPEP 2143. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results. MPEP 2143(A)(B). In the instant case, the rejection of Mitchell in view of Graham teaches the obviousness of a zig-zag ceramic core (Graham [0071], [0072], Fig. 8; i.e. vascular network or dendritic structure, Mitchell [0023]-[0025], Fig. 5) with a longitudinal cavity (i.e. hollow passage) (Graham [0071], [0072], Fig. 8) (i.e. substitution of one known element, the solid dendritic structure for a hollow dendritic structure) promotes breaking up and/or dissolution of the core material by readily reaching the core material furthest from the opening (Graham [0036]) and substantially reduces the amount of core material which must be broken up and/or dissolved (Graham [0037]) (i.e. obtains predictable results, explaining why the claimed invention would have been obvious). The benefit of promoting breaking up and/or dissolution (Graham [0036]) is a result of the similarity in the zig-zag (i.e. dendritic) structure (Graham [0071], [0072], Fig. 8; Mitchell [0023]-[0025], Fig. 5). The benefit of substantially reducing the amount of core material that must be broken up and/or dissolved (Graham [0037]) is a result of the longitudinal cavity (i.e. hollow core) (Graham [0071], [0072], Fig. 8). For the same shape, a hollow object has less material than a solid object and less material takes fewer resources to break up and/or dissolve relative to more material. 
Further, applicant’s invention, Mitchell, and Graham are in the same field of endeavor of manufacturing ceramic cores by additive manufacturing (Applicant’s claim 1; Mitchell [0001], [0029]; Graham [0004], [0005], [0023], [0038], [0038]). Therefore, Mitchell and Graham are analogous art and are proper for use in an obviousness rejection. MPEP 2141.01(a)(I).
	The applicant argues the rejection does not point to any objective evidence that the core 20 in Figure 8 of Graham is utilized to establish a cooling passage, let alone the branched geometry network 34 of Mitchell (Remarks pg. 5 para. 3).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the pending rejection, Mitchell teaches a core (Mitchell [0001], [0029]) with a dendritic structure to form cooling passages (Mitchell [0023]-[0025], Fig. 2) and Graham teaches that in the same field of endeavor of ceramic cores (Graham  [0005], [0005], [0023]) a zig-zag (i.e. dendritic) configuration with a longitudinally extending cavity (i.e. hollow) (Graham [0071], [0072], Fig. 8) advantageously  substantially reduces the amount of core material that must be broken up and/or dissolved (Graham [0037]).
	The applicant argues the benefit of forming a stable casting core does not point to evidence that the dendritic structure of Mitchell is unstable (Remarks pg. 5 para. 4).
	The examiner respectfully disagrees. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. MPEP 2143. Examples of rationales that may support a conclusion of obviousness include: (C) Use of a known technique to improve similar devices (methods, or products) in the same way. MPEP 2143(I)(C). In the instant case, Waag teaches a hollow molded body (i.e. use of a known technique) (Waag [0012]) casting core (i.e. similar devices) (Waag [0001]) to reduce the weight of the core (i.e. improve in the same way), while still forming a stable casting core (Waag [0012]). In the rejection of Mitchell in view of Waag the casting core in hollow (Waag [0012]), including the dendritic structure (i.e. vascular network) (Mitchell [0023]-[0025], Fig. 2). 
	The applicant argues the proposed modification would form a component having more material along the cooling passages including along the modified branched geometry network 34 of Mitchell, which would increase the component weight and reduce the branched geometry network 34 cross sectional area, reducing cooling flow augmentation of the branched geometry network 34 (Mitchell [0025]) (Remarks pg. 5 para. 4).
	The examiner respectfully disagrees. It is unclear how the proposed modification of Mitchell in view of Waag requires having more material along the cooling passages. Making a solid object hollow decreases the amount of material used, such that for the same dimensions hollow cooling passages have less material than solid cooling passages. Mitchell in view of Waag teaches forming a casting core, which includes a dendritic structure (i.e. vascular network) (Mitchell [0023]-[0025], [0029], Fig. 2), as a hollow body to reduce the weight (i.e. less material) and form a stable casting core (Waag [0012]). 
	The applicant argues the rejection does not point to objective evidence that the core of Waag is utilized to establish a cooling passage, let alone the branched geometry network 34 of Mitchell (Remarks pg. 5 para. 4).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of Mitchell in view of Waag teaches forming a casting core, which includes a dendritic structure (i.e. vascular network) (Mitchell [0023]-[0025], [0029], Fig. 2), as a hollow body to reduce the weight and form a stable casting core (Waag [0012]). The entirety of the casting core, including the dendritic structure, is formed as a hollow body. Applicant’s invention, Mitchell, and Waag are in the same field of endeavor of forming a casting core (Applicant’s claim 1; Mitchell ; Waag [0001]) by sintering then melting powdered base material (Applicant’s claim 1; Mitchell [0001], [0029]; Waag [0017]). Therefore, Mitchell and Waag are analogous art and are proper for use in an obviousness rejection. MPEP 2141.01(a)(I). 
Double Patenting
	The applicant acknowledged the double patenting rejection (Remarks pg. 6 para. 5).
	The double patenting rejection will be maintained until it has been properly overcome.
Drawing Objection
The drawings are objected to because
In applicant’s specification [00066] with respect to Figure 11 references “trunk 502-1”. Reference numeral 502-1 in Figure 11 appears to be pointing to a skin core.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 11 is objected to because of the following informalities:  
Line 1 “the least one trunk” should recite “the at least one trunk”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2009/0274549) in view of (1) Lee ‘695 (US 2011/0262695), (2) either one of Graham (US 2012/0291983) and Waag (DE 19918908 machine translation), and (3) optionally Lee ‘582 (US 2008/0190582) and Waag (DE 19918908 machine translation).
Regarding claim 1, Mitchell teaches a core for fabricating turbine blades manufactured by rapid prototyping employing a ceramic loaded, laser curable resin to build up a core layer by layer (i.e. wherein the core includes multiple layers of a powdered material deposited onto one another, the multiple layers are joined to one another, and the multiple layers include at least a portion of a second layer of the powdered material that adheres the second layer to a first layer) with dendritic geometries that enhance the structural strength of the mold ([0001], [0029]) and form a dendritic or tree-like structure of cooling passages in the blade wall ([0023]) where the manufactured turbine blade has cooling air supplied to a cavity 31 with cooling fluid inlet apertures 36 that open into inlet passages of 1 to 4 branch passage pyramid cells ([0024], Fig. 2) and  the dendritic structures are used in the region of the leading edge and from about mid-span towards the blade tip where the highest temperatures are encountered ([0025]).
The portion of the core ([0029]) in Mitchell that forms the cavity 31 ([0024], Fig. 2) plus the portion of the core ([0029]) that forms the inner area of the dendritic structure 34 (i.e. vascular network) ([0026], Fig. 2 reads on a trunk that forms a mainbody cooling passage of a cast gas turbine engine part. The portion of the core ([0029]) in Mitchell that forms the outer area of dendritic structure 34 (i.e. vascular network) ([0026], Fig. 2) reads on a skin core that forms an internal cooling feature of the cast gas turbine engine part, the skin core extending from the trunk. In the above interpretation, which is depicted below in annotated Fig. 2 of Mitchell, each of the trunk and skin core include a respective vascular network.

    PNG
    media_image1.png
    561
    615
    media_image1.png
    Greyscale

Alternatively, or additionally, the dendritic structure in the leading edge region (Mitchell [0025]) reads on a trunk that forms a mainbody cooling passage of a cast gas turbine engine part and the dendritic structure towards the blade tip (Mitchell [0025]) reads on a skin core that forms an internal cooling feature of the cast gas turbine engine part, the skin core extending from the trunk. 
As depicted below in annotated Fig. 3a, Mitchell teaches the core forms the dendritic structure ([0029]), where the dendritic structure (i.e. vascular network) is a branched network with a variety of sample geometries (i.e. the vascular network includes a plurality of nodes and a plurality of elongated branches that extend between the plurality of nodes to establish a lattice structure) ([0026], [0027], [0032], [0037], Figs. 3-6).

    PNG
    media_image2.png
    575
    596
    media_image2.png
    Greyscale

Mitchell is silent to the nodes being spherical.
Lee ‘695 teaches through-wall fluid cooling of wall structures in gas turbine engines ([0001]) with a lattice embodiment of nodes 72, 76, 77, 78, 79 and links 74 (i.e. branches) ([0018], Fig. 5), where the nodes are spherical (Fig. 5).
It would have been obvious to one of ordinary skill in the art to form the dendritic structure of Mitchell using spherical nodes connected by links because it helps control rigidity and flow, where links can be increased or decreased from the spherical nodes, and a spherical node allows the designer to customize the particular porous structure to a particulate application (Lee ‘695 [0018], Fig. 5). 
Mitchell is silent to the vascular network being hollow with interconnected internal hollow passages extending inside of the plurality of nodes and branches.
Graham teaches a ceramic core 20 having a cavity 22 ([0004], [0005], [0023]) manufactured by solid freeform fabrication ([0038], [0039]) where the ceramic core has a zig-zag configuration that is irregular with a longitudinally extending cavity ([0071], [0072], Fig. 8).
It would have been obvious to one of ordinary skill in the art for the casting core of Mitchell to be hollow, including the dendritic structure (i.e. vascular network) because it promotes breaking up and/or dissolution of the material forming the core by alloying leaching liquid to readily reach the core material disposed furthest from the opening (Graham [0036]) and it substantially reduces the amount of core material which must be broken up and/or dissolved (Graham [0037]).
As an alternative to Graham, Waag teaches a core for casting ([0001]) manufactured by sintering then melting powdered base material ([0017]) that is a hollow molded body ([0010]).
It would have been obvious to one of ordinary skill in the art for the casting core of Mitchel to be hollow, including the dendritic structure (i.e. vascular network) because it reduces the weight of the core and it forms a stable casting core (Waag [0012]).
The product-by-process limitation of claim 1 lines 8-9 that “a second layer of the powdered material is melted to adhere the second layer to a first layer” has been considered. The product in the product-by-process claim is the same as or obvious from a product of the prior art (i.e. the core of Mitchell [0029]), therefore the claim  is unpatentable even though the product was made by a different process. MPEP 2113(I).
In the event it is determined that the second layer of the powdered material being melted to adhere the second layer to a first layer results in a patentability different casting core product than that of Mitchell, then the below rejection is applied.
Lee ‘582 teaches a ceramic core ([0001]) with a solidified second portion made by a laser consolidation process ([0027]) in which powder is fed into a melt pool and multilayer structures are generated by depositing multiple tracks on top of each other (i.e. at least a portion of a second layer of powdered material is melted to adhere the second layer to a first layer) ([0028]). 
Waag teaches manufacturing a molded body as a core including melting a second base component ([0010], [0017]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to manufacture the casting core of Mitchell using a melt pool because it forms a completely gas-tight body (Waag [0010]).
Regarding claim 2, Mitchell teaches fabricating a core using a ceramic loaded, laser curable resin ([0029]), but is silent to the composition of the ceramic.
Graham teaches a ceramic core of silica or alumina ([0050], [0111]).
It would have been obvious to one of ordinary skill in the art to make the ceramic core of Mitchell using silica or alumina powder because these are two known ceramic powders using in the solid freeform fabrication of ceramic cores (Graham [0047], [0050], [0111).
Regarding claim 5, Mitchell teaches rapid prototyping of the core (i.e. the trunk and skin core are integrally formed) ([0029], Fig. 2).
Regarding claims 6 and 8, Mitchell teaches the core forms a turbine blade ([0001], [0029]).
Regarding claim 7, Mitchell is silent to the core forming an airfoil.
Lee teaches in a gas turbine engine turbine airfoils are hot section components that need cooling schemes that require the use of less cooling air for improved engine efficiency and emission control ([0002]) where airfoils have structural walls with complex coolant passages ([0021], [0022]).
Graham teaches a cast metal article of an airfoil includes a blade and a root ([0108]).
It would have been obvious to one of ordinary skill in the art for the cast article in Mitchell to be an airfoil because an airfoil includes a blade (Graham [0108]), which is taught in Mitchell (Mitchell [0029]), and an airfoil requires cooling by complex coolant passages (lee [0002], [0021], [0022]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2009/0274549) in view of (1) Lee ‘695 (US 2011/0262695), (2) either one of Graham (US 2012/0291983) and Waag (DE 19918908 machine translation), and (3) optionally Lee ‘582 (US 2008/0190582) and Waag (DE 19918908 machine translation) as applied to claim 1 above, and further in view of Suwapon (JP H06-23505 machine translation).
Regarding claims 3 and 4, Mitchel in view of Lee and either one of Graham or Waag is silent to a portion of the core geometry being at least partially filled with powdered material (claim 3) or the trunk including an outer shell body defining a hollow interior, and the hollow interior is at least partially filled with the powdered material (claim 4).
Suwapon teaches a core used for casting that can be disintegrated and removed from the inside of a product after casting ([0001], [0011]) that is an outer shell filled with material ([0004]-[0006]) where the outer shell if made of ceramic ([0007]) and the disintegrating material in the shell is silica ([0008], [0009]).
It would have been obvious to one of ordinary skill in the art in the hollow casting core of Mitchell in view of Lee and either one of Graham or Waag to fill the follow core with powdered (i.e. disintegrating) material because it is more robust, improving quality control and eliminating the risk of cracking or insertion, dimensional accuracy is maintained, the strength of the casting is improved, and the disintegrating material is relatively easily removed (Suwapon [0003], [0014]).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2009/0274549) in view of (1) Lee ‘695 (US 2011/0262695), (2) either one of Graham (US 2012/0291983) and Waag (DE 19918908 machine translation), and (3) optionally Lee ‘582 (US 2008/0190582) and Waag (DE 19918908 machine translation) as applied to claim 1 above, and further in view of Ahmad (US 2011/0176930).
Regarding claims 9 and 10, Mitchell is silent to the core forming an airfoil.
Lee teaches in a gas turbine engine turbine airfoils are hot section components that need cooling schemes that require the use of less cooling air for improved engine efficiency and emission control ([0002]) where airfoils have structural walls with complex coolant passages ([0021], [0022]).
Graham teaches a cast metal article of an airfoil includes a blade and a root ([0108]).
It would have been obvious to one of ordinary skill in the art for the cast article in Mitchell to be an airfoil because an airfoil includes a blade (Graham [0108]), which is taught in Mitchell (Mitchell [0029]), and an airfoil requires cooling by complex coolant passages (Lee [0002], [0021], [0022]).
Mitchell in view of Graham and Lee is silent to the skin core including a flap that is configured to form core exits in the cast gas turbine engine part.
Ahmad teaches a casting core comprising a trailing edge 120 (i.e. a flap that is configured to form core exits in the gas turbine engine part) ([0031], [0033], [0042], Figs. 1, 5).
It would have been obvious to one of ordinary skill in the art to include a trailing edge in the casting core of Mitchell in view of Graham and Lee because it provides a flow path for hot gas that also distributes the hot gas to improve cooling (Ahmad [0002], [0009], [0016]). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2009/0274549) in view of (1) Lee ‘695 (US 2011/0262695), (2) either one of Graham (US 2012/0291983) and Waag (DE 19918908 machine translation), and (3) optionally Lee ‘582 (US 2008/0190582) and Waag (DE 19918908 machine translation) as applied to claim 1 above, and further in view of Bather (US 2003/0059305).
Regarding claim 11, Mitchell teaches a core ([0026], [0029]) that forms a turbine blade with a cavity 31 with dendritic of tree-like cooling passages in the blade wall (i.e. a first trunk that includes a vascular network) and another cavity (i.e. the space that the four parallel dark arrows start at, a second trunk) ([0023]-[0025], Fig. 2).
Mitchell is silent to a skin core that interconnects the first trunk and the second trunk.
Bather teaches an aerofoil component in a gas turbine engine ([0001]) with an internal air cooling system  ([0006]) that is a hollow wall-cooled nozzle guide vane ([0014], Fig. 4) where the air travels from cooling cavity 35 (i.e. first trunk), through an outer wall cooling cavity 24 (i.e. a skin core that interconnects the first trunk and the second trunk), to cooling cavity 36 (i.e. second trunk) ([0017], Fig. 4).
It would have been obvious to one of ordinary skill in the art in the article of Mitchell for the cooling cavities to be connected by an outer wall cooling cavity because it forms two hollow core cavities that allow the cooling air communication (Bather [0015]), which maximizes the use of the cooling air (Bather [0016]) and increases the efficiency of the cooling arrangement by sub-dividing the wall cavity chambers into arrays of stacked parallel chambers (Bather [0018]).
Bather is silent to the skin core having a vascular network structure as required by claim 1.
Mitchell teaches cooling passages in the shape of a dendritic structure ([0023], Fig. 2) that allow cooling fluid to flow out from the cavity ([0024]-[0026], Fig. 2).
It would have been obvious to one of ordinary skill in the art for the outerwall cooling cavity 24 (i.e. skin core) of Bather to have a dendritic structure because it results in localized high heat transfer (Mitchell [0022]), provides higher internal and film-cooling effectiveness (Mitchell [0025]), and decrease the mass flow, which increases convective efficiency (Mitchell [0032]).
Regarding claim 12, Mitchell in view of Bather teaches cooling cavities including a cooling cavity (i.e. first trunk) (Bather 35, [0017], Fig. 4; Mitchell 31, [0023]-[0025], Fig. 2), connected to an outer wall cooling cavity 24 (i.e. skin core that extends outwardly from the outer shell) (Bather [0017], Fig. 4), which is connected to another cooling cavity (i.e. second trunk) (Mitchell [0023]-[0025], Fig. 2; Bather [0017], Fig. 4).
Mitchell in view of Bather is silent to the second trunk lacking any vascular network and the second trunk including an outer shell defining a hollow interior.
Graham teaches a ceramic core 20 having a cavity 22, 220, 222, 224, 226 in the blade portion (i.e. a second trunk lacking any vascular network and including an outer shell defining a hollow interior) ([0004], [0005], [0023], [0036], [0037], [0110], [0117], Figs. 14, 15) manufactured by solid freeform fabrication ([0038], [0039]).
It would have been obvious to one of ordinary skill in the art for the casting core of Mitchell in view of Bather to have a hollow second trunk because it enables the leaching liquid to readily reach the core material disposed furthest from the opening (Graham [0036]) and it minimizes the amount of core material that must be permeated by the leaching liquid (Graham [0037]).
Regarding claim 13, Mitchell in view of Bather teaches cooling air wall cavities (i.e. the skin core is dimensioned to follow a contour of a shell that establishes an external geometry of the cast gas turbine engine part) (Bather [0016], [0017], Fig. 4).
Related Art
Dodd (US 7,407,365)
	Dodd teaches a cooling arrangement for a turbine (1:3-6) that has a fractal network of passage stages (i.e. a vascular network that includes a plurality of nodes and elongated branches that extend between the plurality of nodes) (2:15-30, 3:56-67, Fig. 1).
Li (CN 102896278 machine translation)
	Li teaches a hollow core ([0002], [0006]) formed by pressing and sintering ([0008], [0009]) and filling with a paste refractory material to improve the concession of the core ([0010]) where the casting and filling is alumina ([0012]). 
Yusheng (CN 101890480 machine translation)
	Yusheng teaches rapid prototyping of a ceramic core for casting turbine follow blades ([0002], [0009]) by SLS (i.e. selective laser sintering) ([0011], [0012]) to manufacture ceramic cores with complex cross sections ([0018]).  
Spangler (US 7,845,906)
	Spangler teaches a trailing edge cooling design for an airfoil portion of a turbine component (1:7-8) with a plurality of cooling circuits in the wall (2:58-67, 3:1-32, Fig. 5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,570,746 (US ‘746). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a component with a vascular engineering lattice structure of nodes and branches that has internal passages manufactured by additive manufacturing (US ‘746 claim 1) where the vascular engineered lattice structure is formed inside a wall of the component and extends and communicates fluid between internal passages (US ‘746 claim 13), the wall defines an external surface of the component (US ‘746 claim 22), and the vascular engineering lattice structure communicates fluid from a first cavity to a second (US ‘716 claim 25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735